NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-3984
                                      ____________

                                   STACY R. BROWN,
                                               Appellant

                                             v.

              NATIONAL PENN INSURANCE SERVICES GROUP, INC.
                              ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 5-13-cv-01748)
                      District Judge: Honorable C. Darnell Jones, II
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 2, 2015

           Before: RENDELL, HARDIMAN and VANASKIE, Circuit Judges.

                                  (Filed: June 10, 2015)

                                      ____________

                                        OPINION*
                                      ____________



HARDIMAN, Circuit Judge.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Stacy Brown appeals the District Court’s summary judgment for National Penn

Insurance Services Group, Inc. We will affirm, essentially for the reasons stated by the

District Court.

                                             I

       Brown began working as an insurance agent for National Penn in 2002. In 2008,

her department underwent a reorganization resulting in a change to her responsibilities

(but not her compensation) and a move from a private to a shared office. Upset by those

changes, Brown met with her manager, Maryanne Broemal, to ask why she was being

moved without advance notice and to complain that the reorganization “was unfair.” App.

107. At that meeting, Brown alleges, Broemal told her that National Penn believed its

larger clients—who were shifted to a different group within Brown’s department as part

of the reorganization—would prefer to deal with a male agent. Broemal denies making

that statement.

       Around the same time, Brown was growing dissatisfied with the work David

Ferrier, a contractor and National Penn customer, had been performing on her house over

the previous few years. After Ferrier unsuccessfully tried to rectify the problems with the

work, Brown decided to file an insurance claim with National Penn. Before doing so, she

asked Broemal whether she could “put a claim in” for the damage and whether doing so

would “jeopardize [her] job.” App. 86. She did not, however, tell Broemal that she

intended to access Ferrier’s confidential account information to file a claim on her own

                                             2
behalf without following normal procedures for filing claims. Accordingly, Broemal told

Brown that filing the claim would not place her employment in jeopardy. After a similar

conversation with another employee, Brown used National Penn’s computer system to

access and obtain Ferrier’s information and file a claim for the damage to her house.

       Days later, Ferrier contacted National Penn to complain that Brown had acted

unethically in using his confidential information to file a claim without his knowledge

and without following standard claim-filing procedures. After investigating Ferrier’s

complaint, National Penn determined that Brown had violated the company’s code of

conduct—which instructed employees to avoid conflicts of interest and self-dealing

transactions and prohibited the use of confidential information “except for the proper

conduct of the business of” National Penn—and terminated her employment in late 2008.

App. 129. At the time she was terminated, Brown was two weeks past due to receive her

annual performance review and salary increase.

       Brown sued National Penn in the U.S. District Court for the Eastern District of

Pennsylvania, alleging gender discrimination and retaliation under both Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Pennsylvania Human

Relations Act (PHRA), 43 Pa. Cons. Stat. § 951 et seq. National Penn moved for




                                             3
summary judgment and the District Court granted the motion. Brown now appeals.1

                                            II

       We evaluate gender discrimination claims under McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802–03 (1973).2 Applying that framework, the District Court held

that Brown failed to state a prima facie claim of discrimination. Brown v. Nat’l Penn Ins.

Servs. Grp., Inc., 2014 WL 4160421, at *5 (E.D. Pa. Aug. 22, 2014). To make a prima

facie showing of gender discrimination, Brown needed to show that: (1) she belonged to a

protected class; (2) she was performing adequately; (3) she suffered an adverse

employment action; and (4) the action took place under circumstances suggesting

discrimination. See McDonnell Douglas, 411 U.S. at 802 & n.13; Burton v. Teleflex Inc.,

707 F.3d 417, 426 (3d Cir. 2013). Although Brown’s termination and perhaps the delay in

her performance evaluation and concomitant raise constituted adverse employment

actions, the District Court granted summary judgment because she failed to adduce any

evidence indicating that National Penn took those actions under circumstances suggesting


       1
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction under 28 U.S.C. § 1291. “Exercising plenary review over the District Court’s
summary judgment, we will affirm only if, viewing the underlying facts and all
reasonable inferences therefrom in the light most favorable to the party opposing the
motion, we conclude that a reasonable jury could not rule for the nonmoving party.”
EEOC v. Allstate Ins. Co., 778 F.3d 444, 448 (3d Cir. 2015) (internal quotation marks
omitted).

       “We construe Title VII and the PHRA consistently.” Scheidemantle v. Slippery
       2

Rock Univ. State Sys. of Higher Educ., 470 F.3d 535, 539 n.5 (3d Cir. 2006).

                                             4
discrimination. Brown, 2014 WL 4160421, at *6–7.

       In this appeal, Brown argues that because her termination came a few weeks after

her conversation with Broemal (during which Broemal allegedly told her that National

Penn’s larger clients would prefer to deal with a man) and because Broemal told her that

she would not jeopardize her job by filing a claim against Ferrier, she was terminated

under circumstances that could fairly give rise to an inference of discriminatory motive.

That argument is unpersuasive because the record shows that she was fired for taking

advantage of her position by obtaining and using confidential customer information for

her own benefit, an action that violated National Penn’s code of conduct. Brown offers no

examples of male coworkers being treated differently and draws no logical connection

between her firing and Broemal’s alleged comment about larger clients preferring male

agents. Regardless of whether Broemal assented to Brown’s filing of the Ferrier claim,

Brown has pointed to no record evidence indicating that her termination was because of

her gender.

       As for the delay in her performance evaluation and raise, Brown’s sole argument

on appeal is that the delay began “within one week of the private meeting between

Broemal and Brown.” Brown Br. 17. As with the termination argument, Brown fails to

“establish some causal nexus between” her gender and the delay—she hasn’t set forth any

facts (such as evidence of male coworkers being treated differently) that would permit a

reasonable jury to infer that National Penn delayed her review because she is a woman.

                                             5
Sarullo v. U.S. Postal Serv., 352 F.3d 789, 798 (3d Cir. 2003). Thus, summary judgment

on Brown’s gender discrimination claim was proper.3

       The District Court also held that Brown failed to establish a prima facie case of

retaliation. Brown, 2014 WL 4160421, at *7–8. Brown was required to “show that (1)

[she] was engaged in protected activity; (2) [she] was discharged subsequent to or

contemporaneously with such activity; and (3) there is a causal link between the protected

activity and the discharge.” Woodson v. Scott Paper Co., 109 F.3d 913, 920 (3d Cir.

1997). The District Court held that Brown failed to show that she engaged in a protected

activity because she complained only of unfairness. Brown, 2014 WL 4160421, at *7. “A

general complaint of unfair treatment” is not a protected activity under Title VII or the

PHRA—a plaintiff must show that she complained about unlawful discrimination

specifically. Barber v. CSX Distrib. Servs., 68 F.3d 694, 702 (3d Cir. 1995).

       On appeal, Brown attempts to distort the record, arguing that “[w]ithin three weeks

of Brown’s complaint [during her conversation with Broemal] about unfairness about

National Penn’s gender based decision making, Brown was terminated.” Brown Br. 25


       3
         Even if we were to hold that Brown satisfied the elements of the prima facie case,
we would still affirm the District Court because, after National Penn offered a legitimate,
nondiscriminatory reason for her firing—i.e., that she had violated the company’s code of
conduct by impermissibly accessing and using confidential customer information—
Brown did not carry her burden of presenting evidence sufficient to suggest that the
articulated rationale for the company’s decision was a pretext for discrimination. See
McDonnell Douglas, 411 U.S. at 802–05; Fuentes v. Perskie, 32 F.3d 759, 763–65 (3d
Cir. 1994).

                                             6
(emphasis added). But she provides no citation to the record in support of this

characterization, and our independent review of the record leads us to conclude that she

did not complain about gender-based decisionmaking during her meeting with Broemal.

Instead, Brown herself stated that she complained only that the reorganization, including

her move to a shared office, “was unfair.” App. 107. Such a generic complaint does not

qualify as protected activity, so Brown’s prima facie case fails. The District Court

therefore did not err in entering summary judgment on her retaliation claim.

       For the reasons stated, we will affirm.




                                             7